         Case:19-11079-KHT Doc#:5 Filed:02/15/19                                        Entered:02/15/19 21:32:25 Page1 of 1




                                                              United States Bankruptcy Court
                                                                        District of Colorado
 In re     Willowood USA Holdings, LLC                                                                  Case No.   19-11079
                                                                                Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)


Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Willowood USA Holdings, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s1) equity interests, or states that there are no entities to report under FRBP 7007.1:
Blue Dream Acquisition, LLC
1331 17th Street, Suite 812
Denver, CO 80202
Brian D. Heinze
8690 Lookingglass Road
Roseburg, OR 97471
Vijay Mundhra
Flat A, 58/F, Tower 7
28 Siu Sai Wan Road
Chai Wan, Hong Kong




❑ None [Check if applicable]




February 15, 2019
Date                                                                 Michael J. Pankow 21212
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Willowood USA Holdings, LLC
                                                                     Brownstein Hyatt Farber Schreck, LLP
                                                                     410 Seventeenth Street, Suite 2200
                                                                     Denver, CO 80202
                                                                     (303) 223-1100 Fax:(303) 223-1111




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
